 80320 NLRB No. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel attached two appendices to his brief. TheRespondent in effect moves to strike these documents because they
were not introduced into evidence at the hearing. The Respondent,
however, responding to the General Counsel's appendices, attached
an exhibit to its brief which also was not part of the formal record.
Both parties apparently seek to have these appended documents con-
sidered by the Board as essentially summaries of evidence submitted
to the judge. Because these materials were not made part of the for-
mal record, we strike them. Northwest Community Nursing Service,306 NLRB 602 fn. 2 (1992); Mademoiselle Knitwear, 297 NLRB272 fn. 1 (1989), and cases cited therein. In any event, the material
sought to be considered would not require a different result. NewJersey Bell Telephone Co., 308 NLRB 277 fn. 2 (1992).2The General Counsel has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings. We also note that the
first unfair labor practice charge against the Respondent filed by the
Union was dated April 1, 1992, rather than April 6, as found by the
judge. This factual error does not affect the outcome of this case.3Grassle was not vice president at the time the layoff of part-timeemployees occurred in March 1992 and therefore had no part in that
decision.RBE Electronics of S.D., Inc. and District LodgeNo. 5, International Association of Machinists
and Aerospace Workers, AFL±CIO. Cases 18±CA±12266, 18±CA±12278, and 18±CA±12529December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEOn September 30, 1993, Administrative Law JudgeJay R. Pollack issued the attached decision. The Gen-
eral Counsel filed exceptions and a supporting brief.
The Respondent filed a response and an answering
brief.1The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings,2and conclusions and to adopt the rec-ommended Order only to the extent consistent with
this Decision.1. The complaint alleged that the Respondent andRBE Electronics, Inc. constitute a single integrated
business enterprise and a single employer within the
meaning of the National Labor Relations Act. The
judge found it unnecessary to resolve this issue. We
find merit in the General Counsel's exception to the
judge's failure to find single employer status.The Board applies four factors in determiningwhether separate entities constitute a single employer:
(1) interrelation of operations, (2) common manage-
ment, (3) centralized control of labor relations, and (4)
common ownership or financial control. No one factor
is controlling, nor do all need to be present to support
a single employer finding. However, the Board has
held that the first three factors are more critical thanthe last, and, further, that centralized control of laborrelations is of particular importance because it tends to
demonstrate ``operational integration.'' Single em-
ployer status is characterized by the absence of an
arm's-length relationship found among unintegrated
companies. See, e.g., Hydrolines, Inc., 305 NLRB 416,417±419 (1991), and cases cited therein.Both entities are solely owned by Roger Ernst andhis wife Caroline. Thus, common ownership is clear.
We further find that the Respondent and RBE Elec-
tronics, Inc. have interrelated operations. RBE Elec-
tronics, Inc. was originally set up to do manufacturing
work for Thermo King Corporation, and the Respond-
ent was established to go out and find assembly work
for other companies, as well as to do assembly for
RBE Electronics, Inc. At the time of the hearing, Ther-
mo King was the primary customer of each. All parts
and inventory for both entities were kept in a common
area located at the Respondent's Aberdeen facility dur-
ing the events at issue. In addition, during that period
the Respondent performed much of the productionwork for RBE Electronics which the latter had subcon-
tracted out prior to the formation of the Respondent.
The licensing agreement and corresponding royalty fee
schedule providing the Respondent with the right to
use, manufacture, and sell certain products developed
by RBE Electronics, Inc. was signed by Roger Ernst
as president of each entity. This is evidence both of
interrelated operations and, as the General Counsel as-
serts, the absence of an arm's-length relationship be-
tween the two nominally unintegrated companies.We also find that the two entities share commonmanagement and centralized control of labor relations.
Roger Ernst is the president of both entities. Ernst's
wife, Caroline, is an officer of both, and Geoffrey
Grassle is vice president of both. Although the two en-
tities have separate onsite managers and Grassle stated
that his role is to provide policy support, he conceded
in his testimony that he has ultimate control over the
day-to-day operations of both, including hiring, firing,
layoff, and recall responsibility at both facilities. The
events at issue here confirm Grassle's authority. He
made the decisions to lay off and recall full-time em-
ployees,3determined the criteria used to effectuatethese actions, and reduced hours by eliminating Friday
work. Grassle took part in the negotiations at issue in
this case during the latter part of 1992, and Ernst testi-
fied that Grassle's duties included negotiating on be-
half of the Respondent. Thus, through Grassle, the two
entities have centralized control over labor relations
and the labor force.Based on the above, we find, in agreement with theGeneral Counsel, that the two entities constitute a sin- 81RBE ELECTRONICS OF S.D.4Our Lady of Lourdes Health Center, 306 NLRB 337, 340 fn. 6(1992).5Firefighters, 304 NLRB 401 (1991).6Intermountain Rural Electric Assn., 305 NLRB 783 (1991), enfd.984 F.2d 1562 (10th Cir. 1993).7See Farina Corp., 310 NLRB 318, 321 (1993), and Angelica,supra.8Triple A Fire Protection, 315 NLRB 409, 414, 418 (1994).9Hankins, supra.10The Board has similarly held that under exigent circumstancesan employer need not give notice and bargain concerning the effects
of closing its operations, but has limited its definition of such exi-
gent circumstances to situations such as where an employer lacked
funds to continue operating and paying employees, or lost perform-
ance bonds required by law and had the bank end the employer's
line of credit. See Your Host, Inc., 315 NLRB 295, 297 (1994);Compu-Net Communications, Inc., 315 NLRB 216, 223 (1994), andcases cited therein.11In Dixon, Member Penello agreed with the judge that the em-ployer did not violate the Act by making unilateral changes for the
reasons stated by the judge; Member Kennedy found ``no violation
... in accord with his dissent in the representation case on which

the [union's] certification [was] predicated''; Member Jenkins dis-
agreed with the judge's reasons and would have found that the em-
ployer violated the Act by making unilateral changes, but he ex-
pressed no disagreement with the above-quoted proposition of the
judge. 211 NLRB at 241±242.gle employer. As such, they are jointly and severallyliable for any violations found in this proceeding.2. The judge dismissed the complaint allegationsthat the Respondent violated Section 8(a)(5) and (1) by
refusing to bargain over the Respondent's layoffs and
recall of employees, and its reduction of work hours.
In doing so, the judge essentially found, as to each al-
leged unilateral change, that the Union was given ade-
quate notice and failed to act with due diligence in re-
questing bargaining. The General Counsel excepts to
this finding, citing Bottom Line Enterprises, 302NLRB 373 (1991), and contending, inter alia, that the
judge applied the incorrect test in determining whether
the Respondent violated its bargaining obligation. For
the reasons set forth below, we find that the judge did
not apply the appropriate Board precedent in consider-
ing these allegations, and we remand them for further
proceedings.The Board held in Bottom Line Enterprises, supra,that when, as here, parties are engaged in negotiations
for a collective-bargaining agreement, an employer's
obligation to refrain from unilateral changes extends
beyond the mere duty to provide notice and an oppor-
tunity to bargain about a particular subject matter; rath-
er it encompasses a duty to refrain from implementa-
tion at all, absent overall impasse on bargaining for the
agreement as a whole. The Board in Bottom Line rec-ognized two limited exceptions to that general rule:
when a union engages in tactics designed to delay bar-
gaining and ``when economic exigencies compel
prompt action.'' Id. at 374.The ``economic exigency'' exception set forth inBottom Line derives from the Supreme Court's deci-sion in NLRB v. Katz, 369 U.S. 736, 748 (1962), asdiscussed in the Board's decision in Winn-Dixie Stores,243 NLRB 972, 974 fn. 9 (1979). Although those deci-
sions essentially condemn piecemeal bargaining, they
provide support for the view that there might be some
circumstances justifying or excusing an employer's
taking action while bargaining is ongoing. These cir-
cumstances were described in Winn-Dixie as involving``extenuating circumstances'' and a ``compelling busi-
ness justification.'' In cases subsequent to BottomLine, the Board has characterized the economic exi-gency exception as requiring a heavy burden,4and asinvolving the existence of circumstances which require
implementation at the time the action is taken5or aneconomic business emergency that requires prompt ac-
tion.6Of course, there are certain compelling economicconsiderations that the Board has long recognized asexcusing bargaining entirely about certain matters. TheBoard has limited its definition of these considerations
to ``extraordinary events which are `an unforeseen oc-
currence, having a major economic effect [requiring]
the company to take immediate action.''' HankinsLumber Co., 316 NLRB 837, 838 (1995), quoting An-gelica Healthcare Services, 284 NLRB 844, 852±853(1987). Absent a dire financial emergency, the Board
has held that economic events such as loss of signifi-
cant accounts or contracts,7operation at a competitivedisadvantage,8or supply shortages9do not justify uni-lateral action.10Thus, even when parties are involvedin contract negotiations, the existence of compelling
economic considerations will allow an employer to act
unilaterally, just as it may in other situations when ne-
gotiations are not in progress. The Board's exigency
exception in Bottom Line recognizes that compellingeconomic considerations justify unilateral action. TripleA Fire Protection, supra.We believe, however, that there are other economicexigencies, although not sufficiently compelling to ex-
cuse bargaining altogether, that should be encompassed
within the Bottom Line exception. Thus, in Dixon Dis-tributing Co., 211 NLRB 241, 244 (1974), a case pre-dating Bottom Line, the administrative law judge ac-knowledged that when negotiations for a contract are
ongoing, matters may arise where the exigencies of a
situation require prompt action for which bargaining is
appropriate. The judge noted that in these and other re-
lated circumstances, ``management does need to run its
business, and changes in operations toward that end
often cannot await the ultimate full-fledged contract
bargaining.'' Dixon, 211 NLRB at 244.11When thesecircumstances occur, we believe that the general Bot-tom Line rule foreclosing changes absent overall im-passe in bargaining for an agreement as a whole 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Chairman Gould would also require the Employer to show acompelling and substantial justification for individual bargaining in
such circumstances.13See Firefighters, supra. Cf., e.g., Rain-Ware, Inc., 263 NLRB 50(1982), in which the Board rejected an employer's argument that an
economic exigency rather than a discriminatory motive compelled its
action where the facts failed to demonstrate that economic conditions
required action of a precipitous nature.Chairman Gould would also require the Employer to show a com-pelling and substantial justification for individual bargaining in such
circumstances.14Cf. P & C Food Markets, 282 NLRB 894 (1987), in which theBoard reversed a finding that an employer did not have a business
justification for violating returning strikers' replacement rights but
did not dispute the judge's reasoning that an exigency resulting from
an employer's own action does not constitute a substantial and legiti-
mate business justification.15The Board in Stone Container, 313 NLRB 336 (1993), similarlydeclined to apply the Bottom Line analysis foreclosing changes ab-sent overall impasse where a foreseeable, recurring event was sched-
uled to occur during contract negotiations. In such circumstances, the
Board held that the established ``notice and opportunity to bargain''
analysis was appropriate. Chairman Gould and Member Browningdid not participate in the decision in Stone Container, and expressno views on its continuing validity.16We conclude that the judge's factual findings that the Respond-ent here provided the Union with notice and an opportunity to bar-
gain are supported in the record. In this regard, although the judge
erroneously found that the Union was informed of the possibility of
indefinite Friday shutdowns at the March 18, 1992 bargaining ses-
sion, this factual error does not affect our decision. In so concluding,
we note that the record reflects that the Respondent notified the
Union of two discrete Friday shutdowns on that date and subse-
quently, on April 13, notified the Union of future Friday shutdowns
until further notice beginning the following Friday. Similarly, al-
though there is no support in the record for the judge's finding that
employee Marie Haar was notified on March 31 that there would be
a layoff of full-time employees, this error does not affect the out-
come here because, as found by the judge, the Union was informed
of the layoff, which ultimately occurred in mid-May, at a bargaining
session at the end of April. Finally, we note that the judge's finding
that the Respondent notified the Union at the November 4, 1992 bar-
gaining session that a recall would occur is consistent with the
record evidence. Specifically, the Respondent notified the Union at
two bargaining sessions in November of a possible recall and
undisputedly requested the Union to contact employees to determine
if they desired recall if work permitted it, although, as the General
Counsel contends, there is record evidence that a final decision was
not made until early December.should not apply.12Instead, we will apply the tradi-tional principles governing bargaining over changes in
terms and conditions of employment referred to in Bot-tom Line. Thus, where we find that an employer isconfronted with an economic exigency compelling
prompt action short of the type relieving the employer
of its obligation to bargain entirely, we will hold under
the Bottom Line Enterprises exigency exception, asfurther explicated here, that the employer will satisfyits statutory obligation by providing the union with
adequate notice and an opportunity to bargain. In that
event, consistent with established Board law in situa-
tions where negotiations are not in progress, the em-
ployer can act unilaterally if either the union waives its
right to bargain or the parties reach impasse on the
matter proposed for change.The foregoing analysis attempts to maintain the deli-cate balance between a union's right to bargain and an
employer's need to run its business. We recognize that
an analysis accommodating these interests of both the
union and employer is not easily susceptible to bright
line rules. In defining the type of economic exigency
susceptible to bargaining, however, we start from the
premise, derived from the cases discussed above, that
not every change proposed for business reasons would
meet our Bottom Line limited exception. Thus, becausethe exception is limited only to those exigencies in
which time is of the essence and which demand
prompt action, we will require an employer to show a
need that the particular action proposed be imple-
mented promptly.13Consistent with the requirementthat an employer prove that its proposed changes were
``compelled,'' the employer must additionally dem-
onstrate that the exigency was caused by external
events, was beyond the employer's control,14or wasnot reasonably foreseeable.15As discussed above, an employer which has dem-onstrated that a situation meets these requirements
would satisfy its statutory obligations by providing
adequate notice and an opportunity to bargain over the
changes it proposes to respond to the exigency and by
bargaining to impasse over the particular matter. In
such time sensitive circumstances, however, bargain-
ing, to be in good faith, need not be protracted. Dixon,supra. Thus, the Board has recognized in a number of
analogous cases that the amount of time and discussion
required to meet a bargaining obligation is dependent
on the exigencies of a particular business situation.
See, e.g., Liquid Carbonic, 277 NLRB 851, 865(1985), and American President Lines, 229 NLRB 443,454 (1977), citing Shell Oil Co., 149 NLRB 305, 307(1964).In sum, we find that the proper analysis to be ap-plied in the circumstances of this case is that set forth
in Bottom Line, supra, as further explicated above. Ac-cordingly, we shall remand to the judge the issue of
whether the Respondent violated Section 8(a)(5) and
(1) by refusing to bargain over the Respondent's lay-
offs and recall of employees, and its reduction of work
hours, for analysis and disposition consistent with the
principles articulated in this decision.163. The General Counsel alleged that the Respondentdischarged its laid-off employees about December 4,
1992, by removing them from the Respondent's em-
ployee recall list in violation of Section 8(a)(3) and
(1). The judge dismissed this allegation. He found that
when the Respondent's general manager, Gerald
Feickert, asked laid-off production employees if they
wished to remain on the employee recall list, the em-
ployees responded that they wished to remain on the 83RBE ELECTRONICS OF S.D.list. Relying on the testimony of the Respondent's gen-eral manager and its vice president, Grassle, he further
found that, contrary to the complaint, no employee was
removed from the recall list. Based on these factual
findings, the judge concluded there was insufficient
evidence to establish that any of the laid-off employees
were discharged or that their status was changed after
December 1992. He therefore found it unnecessary to
address whether these employees were removed from
the recall list for antiunion reasons.Contrary to the judges' findings, however, GeraldFeickert testified that when he asked laid-off full-time
production employees whether they wished to remain
on the recall list all answered in the negative. Of the
three laid-off employees who testified, two essentially
stated that they told Feickert they wished to be taken
off the list, and one testified that she told Feickert she
wished to remain on the list. Further, contrary to the
judge, Grassle testified that none of the laid-off full-
time employees contacted were on the recall list as of
the hearing date. Moreover, an attachment to an exhibit
entered into the record by the General Counsel, dated
2 months after the disputed events and purporting to
be a then-current employee list, reflects that the laid-
off production employees did not have employee status
as of that time. Thus, the judge's findings do not com-
port with any version of the record evidence.Accordingly, we also shall remand to the judge theissue of whether the Respondent violated Section
8(a)(3) and (1) by removing employees from the em-
ployee recall list.4. The judge found, inter alia, that the Respondent,RBE Electronics of S.D., Inc., violated Section 8(a)(5)
and (1) of the Act by refusing to meet and confer in
good faith with the Union with respect to the negotia-
tion of an agreement while an unfair labor practice
charge was pending. He further found that the Re-
spondent violated Section 8(a)(5) and (1) by withdraw-
ing recognition from the Union during the certification
year and refusing to meet and confer with the Union
as the exclusive bargaining representative of its pro-
duction and maintenance employees. We adopt these
findings.To remedy the violations found, the judge's rec-ommended Order and notice included provisions re-
quiring the Respondent to cease and desist from refus-
ing to bargain with the Union and to bargain, upon re-
quest, with the Union for at least an additional 5
months, that period representing an extension of the
Union's original certification year of bargaining. While
this case was pending before the Board, however, the
Union advised the Board's Regional Director for Re-
gion 18 that it no longer had an interest in representing
the unit employees involved here. On November 6,
1995, the Regional Director revoked the Union's origi-
nal certification.In light of the foregoing, we shall remand the8(a)(5) issues discussed in this section so that the
judge may consider the remedial ramifications of the
revocation of the Union's certification. The judge shall
likewise consider the revocation in fashioning a rem-
edy for any violations that he may find with respect
to the other 8(a)(5) allegations that we have remanded
for analysis consistent with our discussion in section 2,
above.ORDERIt is ordered that the issue of what relief is appro-priate to remedy the Respondent's Section 8(a)(5) re-
fusal to bargain in good faith by refusing to meet and
confer with the Union with respect to the negotiation
of an agreement while an unfair labor practice charge
is pending, and by withdrawing recognition from the
Union during the certification year and refusing to
meet and confer with the Union as the exclusive rep-
resentative of its production and maintenance employ-
ees, is remanded to the administrative law judge for
consideration of the effect of the revocation of the
Union's certification on the recommended remedy.ITISFURTHERORDERED
that the complaint allega-tions that the Respondent refused to bargain over its
layoff and recall of employees, and its reduction of
work hours, in violation of Section 8(a)(5) and (1) of
the Act and discharged employees about December 4,
1992, in violation of Section 8(a)(3) and (1) of the Act
are remanded to the judge for the purpose of reopening
the record for the taking of additional evidence, if he
deems it necessary, and the making of credibility de-
terminations, findings of fact, conclusions of law, and
recommendations.ITISFURTHERORDERED
that the judge shall prepareand serve on the parties a supplemental decision set-
ting forth credibility resolutions, findings of fact, con-
clusions of law, and recommendations, including a rec-
ommended order consistent with this Order. Copies of
such supplemental decision shall be served on all the
parties, after which the provisions of Section 102.46 of
the Board's Rules and Regulations shall be applicable.James L. Fox, Esq., for the General Counsel.Dennis Maloney, Esq. (Maloney, Kolker, Fritz, Hogan &Johnson), of Aberdeen, South Dakota, for the Respondent.Roger N. Nauyalis, Grand Lodge Representative, of DesPlaines, Illinois, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Aberdeen, South Dakota, on June 8±10 and
22±24, 1993. On June 3, 1992, District Lodge No. 5, Inter-
national Association of Machinists and Aerospace Workers,
AFL±CIO (the Union) filed the charge in Case 18±CA±
12266 alleging that RBE Electronics of S.D., Inc. (Respond- 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ent) committed certain violations of Section 8(a)(5), (3), and(1) of the National Labor Relations Act (the Act). The
charge was amended on June 19, 1993. On June 11, the
Union filed a charge in Case 18±CA±12278, in which the
charge was amended on July 22, 1992, and April 5, 1993.
On August 27, 1992, the Regional Director for Region 18 of
the National Labor Relations Board issued a ``dismissal let-
ter'' refusing to issue complaint in Cases 18±CA±12266 and
18±CA±12278. On September 14, 1992, the Union filed a
timely appeal with the General Counsel. The General Coun-
sel remanded the case to the Regional Director for further in-
vestigation on January 26, 1992. The charge in 18±CA±
12529 was filed by the Union on February 4, 1993, and
amended on February 10 and April 6, 1993. Thereafter on
April 19, 1993, the Regional Director issued a consolidatedcomplaint and notice of hearing against Respondent, in all
three cases, alleging that Respondent violated Section
8(a)(5), (3), and (1) of the Act. Respondent filed a timely an-
swer to the consolidated complaint, denying all wrongdoing.All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. On the entire record, from my
observation of the demeanor of the witnesses, and having
considered the posthearing briefs of the parties, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a South Dakota corporation with an officeand principal place of business located in Aberdeen, South
Dakota, where it is engaged in the manufacture and distribu-
tion of electronic devices. Respondent, in the course and con-
duct of its business operations, annually sells and ships
goods and products valued in excess of $50,000 to customers
located outside the State of South Dakota. Annually, Re-
spondent purchases and receives goods and products valued
in excess of $50,000 directly from sellers or suppliers located
outside the State of South Dakota. Accordingly, Respondent
admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.Respondent admits and I find that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesRespondent is a South Dakota corporation solely ownedby Roger and Caroline Ernst. The Ernsts also own RBE
Electronics, Inc., a Minnesota corporation located in Jordan,
Minnesota. The Ernsts are the only officers of both corpora-
tions. In February 1992, the Union was certified as the exclu-
sive collective-bargaining representative of the production
and maintenance employees at Respondent's Aberdeen facil-
ity. In February 1992 the parties commenced negotiations for
an initial collective-bargaining agreement. In April and May
1992, Respondent laid off its part-time workers, reduced the
workweek of its full-time employees, and laid off eight full-
time employees. Between February 1992 and January 23,
1993, the parties met in approximately 24 bargaining ses-
sions in an unsuccessful attempt to negotiate an initial con-tract. The parties did not reach agreement and on January 23,1993, Respondent ceased bargaining with the Union until the
Union demonstrated majority status in the bargaining unit.Within this factual framework, the General Counsel allegesthat Respondent unlawfully: (1) assigned work to its Jordan,
Minnesota facility; (2) laid off its part-time employees; (3)
reduced its workweek and assigned work to nonunit employ-
ees; (4) laid off full-time workers; (5) laid off Linda Shuff,
a union supporter; and (6) discharged its laid-off employees
in violation of Section 8(a)(5), (3), and (1) of the Act. The
General Counsel further alleges that Respondent failed to
bargain in good faith with the Union by: (1) conditioning
bargaining on the Union's withdrawal of an unfair labor
practice charge; (2) engaging in surface bargaining with no
intent on reaching an agreement; (3) delaying meetings, can-
celing meetings and wasting time at negotiations discussing
irrelevant matters; (4) proposing to change the certified bar-
gaining unit; (5) bypassing the Union and dealing directly
with its laid-off employees; and (6) withdrawing recognition
from the Union as exclusive bargaining representative.Respondent admits that it refused to bargain with theUnion after January 1993 unless the Union established its
majority status. Respondent alleges that its current employees
do not want representation by the Union. Respondent denies
any wrongdoing and contends that it bargained in good faith
with the Union about all the layoffs. Respondent affirma-
tively alleges that the Union refused to bargain about the lay-
offs and other personnel actions. Finally, Respondent denies
that any of its actions were motivated by union animus and
asserts that such actions were necessitated by legitimate busi-
ness reasons.B. FactsAs indicated above, the Union was certified on February5, 1992. At the first meeting, on January 28, 1992, the par-
ties exchanged written proposals. On March 5 the parties dis-cussed the number of employees that would be present at the
bargaining table. Respondent raised the subject of employee
tardiness and absenteeism. Thereafter, the parties reviewed
and discussed the Union's proposals. Tentative agreement
was reached on one article of the Union's proposal. On
March 6, the parties discussed the schedule for further nego-
tiation sessions. The Union questioned whether Respondent
was transferring work to its Jordan, Minnesota facility. Re-
spondent explained that the Jordan facility was a sister facil-
ity and agreed to get the Union more information concerning
the relationship between the two companies. The parties dis-
cussed three of the Union's proposals at length.On March 18, the parties discussed the transfer of workand subcontracting. During this meeting Respondent in-
formed the Union that due to a downturn in business, it was
going to eliminate its second shift and lay off its part-time
employees. Dennis Maloney, Respondent's attorney and chief
negotiator, told the Union that if Respondent's financial con-
dition did not improve it would also have to reduce the
workweek to a 4-day week. Maloney told the Union that the
part-timers would be laid off during the week of March 20
and that if that did not resolve the problem, Respondent
would shorten the workweek to 32 hours. The Union made
no request to bargain over these changes. Dennis Wallworth,
business representative and the Union's chief negotiator, tes-
tified that he was presented with a fait accompli. Linda 85RBE ELECTRONICS OF S.D.1In his posthearing brief, Maloney asserted ``Any negotiationswhich would have continued in that atmosphere would have been
based only on bad faith and blackmail.''Shuff, an employee-member of the Union's negotiating com-mittee, testified that there were no negotiations over the lay-
off of the part-timers or the reduction of the workweek.
Marie Harr, another employee-member of the negotiating
team, testified that at the March 31 meeting, Respondent no-
tified the Union that there would be a layoff. No one from
the Respondent's side testified as to what occurred at theMarch meetings. The parties did discuss several subjects con-
cerning employees at the facility and bargained over eight or
nine union proposals.On April 6, the Union filed a charge against Respondentin Case 18±CA±12166 concerning the layoff of the part-time
employees and the reduction of the workweek. At the nego-
tiation meeting that day, Maloney announced that he would
not bargain with the Union while the charge was pending but
would recommence bargaining when the charge was with-
drawn. Shortly thereafter, Respondent filed an unfair labor
practice charge against the Union. At the April 13 session
the Respondent raised two subjects outside the area of a con-
tract but concerning working conditions and the adjustment
of grievances. Maloney stated that orders were down and that
Respondent's inventory was too high. Thus, Respondent's
employees would be working only a 4-day workweek (no
Fridays) until further notice. The parties discussed whether
part-time employees would be on a list for recall. Respond-
ent stated it did not want part-time employees but would
place the employees that were willing to work full time on
such a list. The Union argued that the employees should be
recalled when work permitted it. At the April 16 meeting, the
parties negotiated two articles. On April 18, both the Union's
and the Respondent's charges were withdrawn. On April 27,
the Union claimed that management and nonunion employees
were working Fridays and that supervisors were intimidating
union members. The parties discussed economic conditions,
seniority, and on-the-job injuries. Maloney again stated that
the Respondent did not want part-time employees but only
full-time employees. The parties reached tentative agreement
on two articles at this meeting. On April 28, the parties dis-
cussed the schedule for further meetings. They negotiated
over five articles in the Union's proposal. Maloney told the
union committee that Thermo King, Respondent's largest
customer, was going to require that product testing be done
by certified technicians. Linda Shuff was presently working
in the testing department but was not a certified technician.
Maloney said that the change would take place in 10 days
to 2 weeks. The Union asked what would be the effect on
Shuff. Maloney said that she would no longer be able to
work in the testing department. According to Shuff and
Wallworth, nothing was said about a layoff of Shuff or any
other employee. The Union made no demand to bargain
about the elimination of Shuff's job or the layoffs. The par-
ties discussed approximately 12 articles in the Union's pro-
posal.Russell Ernst, son of Roger and Caroline Ernst, testifiedthat at the April 28 meeting, Maloney told the union nego-
tiators that due to economic conditions, Respondent would
have to lay off some full-time employees and asked for the
Union's help in choosing the employees for layoff. Accord-
ing to Ernst, Wallworth said that if the layoffs were not
based on strict seniority, the Union was not interested. Both
Shuff and Wallworth deny Ernst's testimony. Shuff admitted
that layoffs were mentioned but denied that any negotiationsover layoffs took place. Wallworth admitted stating that theUnion's position was that layoffs should be based on strict
seniority but claimed that his remarks pertained to the pro-
posed contract and not the actual layoff of the full-time em-
ployees. I credit Ernst's testimony over that of Wallworth
and Shuff.On May 11, Maloney notified Wallworth that Respondentwould lay off eight employees at the end of that week.
Maloney told Wallworth that he would not give the names
of the employees until after the employees were notified.
Maloney told Wallworth that Wallworth could come to his
office to see the criteria used for the selection of employees
to be laid off. There was no demand by the Union to bargain
over the decision or manner of the layoff. Wallworth testified
that the Union was presented with a fait accompli and that
there was, therefore, nothing to bargain about. On Thursday,
May 14, eight employees were laid off. Wallworth learned
the identity of the eight employees that day from the employ-
ees. On Friday, May 15, Maloney gave Wallworth a list of
the laid-off employees and a sheet showing rankings for se-
niority, attendance, and productivity.At the May 20 negotiation meeting, Respondent raised theproblem that it was having with vandalism and the use of its
computer. Thereafter the parties discussed several contract
proposals including attendance, sick leave, and health and ac-
cident insurance. They reached tentative agreement on four
provisions. On May 21, the parties discussed paid leaves,
hours of work, administration, wage payment, paid time off,
holidays, and jury duty. The Union asked for a document
showing that Thermo King had required certified testers and
Maloney agreed to get such information. On May 27,
Maloney said he would obtain information concerning the
change in testing and the computer problem. He stated that
business was still down and that there might be further lay-
offs. The parties discussed some concerns involving individ-
ual employees. On May 28, the parties discussed scheduling
of employees, absenteeism, hours of work, and related pro-
posals. They reached tentative agreement on contract lan-
guage concerning holidays and other proposals.On June 3, the Union filed another unfair labor practiceagainst Respondent. At the June 5 meeting, Caroline Ernst
and the employee members of the union committee engaged
in a long discussion of the company picnic. Both Maloney
and Wallworth stayed out of this discussion. After the dis-
cussion of the picnic, Maloney said he would not negotiate
while a charge was pending, that he would not negotiate with
a gun to his head and that he would file a charge against
the Union. Maloney stated that he would not bargain until
the charges were withdrawn and the Union agreed to bargain
in good faith.1Maloney said he would arrange a meeting sothat Geoffrey Grassle, Respondent's vice president, could ex-
plain the layoff criteria and the method used to select the
employees laid off on May 14. On June 8, Maloney filed a
charge against the Union.On June 10, a meeting was held with Grassle inMaloney's office for Grassle to explain the layoff criteria.
Grassle said that the layoffs were based on productivity, at-
tendance, and seniority. The Union questioned the time pe- 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2During cross-examination, Shuff was presented with a blueprintused in Respondent's assembly process and was unable to ade-
quately read the blueprint.riod used for calculating absences. The Union contended thatthe method used was unfair to long-term employees. Linda
Shuff questioned why she was included in the layoff. Grassle
answered that Shuff was laid off because of the change in
testing, i.e., that certified technicians were being used for
testing. The layoff criteria of absenteeism, productivity, and
seniority were not used in selecting Shuff. Rather she was
laid off because her job was eliminated. Shuff questioned
why she wasn't transferred to another job. Grassle said Shuff
had not been cross-trained. Shuff stated that she had worked
in many jobs at the facility and was cross-trained. Grassle
answered that Shuff was probably cross-trained but there
were no documents showing that. At the hearing Respondent
contended that Shuff's experience in other positions was out-
dated and that Shuff could not read blueprints which were
required on the assembly line jobs.2No negotiations wereheld until October 1992.On October 8, the parties resumed negotiations. Maloneyannounced that he would ``talk but not spend any money or
make any agreements.'' However, the parties did negotiate
and discuss several proposals. Tentative agreement was
reached on three articles in the Union's proposed contract.
The meeting scheduled for October 9 was rescheduled to No-
vember 4 at Maloney's request.Grassle attended the November 4 meeting and discussedan alleged slowdown at the facility. The Union attempted to
get an employee who had recently quit reinstated. At this
meeting Maloney requested that the Union contact laid-off
employees to determine whether they desired recall if work
permitted it. Respondent also wanted to know whether the
laid-off part-timers were available to return as full-time em-
ployees. The Union said it would attempt to locate the em-
ployees and determine their status. The Company explained
that eight employees had resigned since the May layoffs and
that a recall of employees would take place. On November
5, the Union made counterproposals to those offered by Re-
spondent the previous day. The Union requested a response
prior to the next meeting on November 25. Respondent sent
a written response on November 25. The Union made no re-
quest to bargain about recall or recall procedure.At the November 25 meeting, Maloney gave the Union re-quested information concerning jury duty. Respondent again
explained a problem with its computer software. With regard
to the term of the contract, Respondent proposed a 3-year
agreement. According to Wallworth, the Company stated that
there were no leadpersons. Leadpersons had been stipulated
as part of the appropriate bargaining unit in the representa-
tion case. Wallworth responded that the leadpersons were
covered by the Board certification. Grassle testified that Re-
spondent stated that the leadpersons were reluctant to exer-
cise supervisory authority but that Respondent did not pro-
pose that they be omitted from the unit.On November 25, Respondent asked the Union to find outif any of the laid-off employees were available for recall on
a full-time basis. According to Wallworth the Union con-
tacted employees but none were willing to put anything in
writing. Wallworth testified that he was not given notice of
a recall.On December 2 or 3, Respondent contacted the eight em-ployees laid off on May 14 to fill one position. The employ-
ees were asked if they could come to work the following
Monday and when they answered no, they were asked
whether they wanted to remain on the recall list. According
to Wallworth he did not learn of the recall until December
3 when he was called by employee Mary Casanova. The next
meeting was held on December 15 because Grassle was un-
able to attend the December 14 meeting. The parties updated
their areas of agreement and disagreement. Maloney said that
a majority of the employees contacted for recall had quit and
that employee Olivia McDonald was again working. The par-
ties argued again over whether Linda Shuff had been cross-
trained. According to Wallworth, Respondent declared that it
had no leadpersons. On December 16, the parties had dis-
cussed accident and health insurance, wages, paid leave, and
work rules. Five tentative agreements were reached that day.On January 26, 1993, Maloney announced that Respondentwould no longer bargain with the Union. Maloney said the
Union did not represent a majority of the employees and that
Respondent was going to file a decertification petition. Short-
ly thereafter, Respondent filed a decertification petition.
After that petition was dismissed, Respondent filed a petition
with the Board seeking a representation election. That peti-
tion was dismissed pending resolution of the instant case.C. The Layoffs and Reduced WorkweekAs shown above, the General Counsel contends that Re-spondent laid off the part-time employees, reduced the work
and laid off eight employees, and took employees off its re-
call list without notice to and bargaining with the Union.
Further, the General Counsel contends that these actions
were motivated by union animus and a desire to dissipate the
bargaining unit. The General Counsel contends that work
which would have been performed at the Aberdeen facilitywas transferred and performed at Jordan in order to accom-
plish these antiunion objectives. Respondent argues that its
personnel actions were based on legitimate business reasons,
i.e., that orders were down and finances required that the
payroll be reduced. Respondent contends that it sought the
Union's help with regard to layoffs and recall but that the
Union was not interested unless layoff and recall were based
strictly on seniority. Respondent contends that the work per-
formed at Jordan was not work transferred from Aberdeen
but rather a shipment of inventory necessitated by the devel-
opment of a new product at Jordan and because of other le-
gitimate business reasons.Helen Alden, one of the eight laid-off employees, testifiedthat her supervisor, Lena Cox, attended two union meetings.
On several occasions between July and October 1991, Cox
asked Alden why the employee wanted union representation.
According to Alden, in September 1991, Cox told her that
Respondent would lay off employees ``until all the Union
people were gone.'' Shirley Habeck, another laid-off em-
ployee, testified that Cox told her that Respondent would lay
off all the employees in the next 6 months and later reopen
with all new employees. Shuff testified that Cox told her that
products were being produced in Jordan because the employ-
ees in Aberdeen had chosen the Union. I credit the testimony
of the three employees over Cox's denials.Former employee Donna Webber testified that the ship-ment of parts from Aberdeen to Jordan began to increase in 87RBE ELECTRONICS OF S.D.3Respondent's records show that the shipment of inventory fromAberdeen to Jordan did not increase until August 1992.March 1992.3At that time, parts and inventory for both fa-cilities were stocked in Aberdeen. Respondent's records
show a significant increase in the number of parts and kits
shipped to the Jordan facility in the summer and fall of 1992.
Further, in July 1992, assembly line equipment was sent
from Aberdeen to Jordan. Roger Ernst and Grassle credibly
testified that this equipment was owned by the Jordan com-
pany and was underutilized in Aberdeen.Respondent established that the Company's financial posi-tion was poor in April 1992. Roger Ernst had to use his per-
sonal funds to meet the payroll. Respondent decided to elimi-
nate the second shift causing the layoff of the part-time em-
ployees. Respondent believed that these employees had other
jobs and would not be affected by a layoff as much as full-
time employees. The savings resulting from the layoff of the
part-time employees were not sufficient to bring Respond-
ent's costs into line and, therefore, Respondent decided to go
to a 4-day workweek. The employees did not return to a 5-
day workweek until the winter of 1992. By the end of No-
vember, Respondent's work force had been decreased by
eight voluntary terminations. Consequently, Respondent de-
cided to recall one employee. Grassle chose to recall the em-
ployees in reverse order from the layoffs and directed Gerald
Feickert to recall the employees in reverse order until the po-
sition was filled.Grassle testified that he was assigned to lay off eight em-ployees by Roger Ernst. To avoid charges of discrimination
by the Union, Grassle devised a plan to choose the employ-
ees by objective means. Grassle directed that a chart of em-
ployees, by employee number, not name, be created. By
work center, the seniority, productivity, and attendance of
each employee was shown and compared to other employees
in the department and the overall facility. Based on this chart
Grassle ranked employees for layoff. He chose Linda Shuff
for layoff based on the change in the testing process. Grassle
had Terry Anderson, general manager of the Jordan facility,
select employees, by employee number, for layoff using a
similar chart. Employees selected by Anderson that matched
those chosen by Grassle were laid off. On May 14, the em-
ployees were laid off and told that they would be recalled
when work increased. Grassle told the employees that their
union business agent would explain the criteria used in se-
lecting employees for layoff.In the spring of 1992, Respondent's Jordan facility wasunable to assemble any products which involved the dis-
charge of waste water. That restriction was lifted and the fa-
cility again began production. This increase in production re-
quired increased shipments from the shared inventory located
in Aberdeen. Further, Respondent's chief customer, Thermo
King, developed a new product which required production in
Jordan. Several other new products were in the process of
development. Thermo King's engineers needed to monitor
the production process for the new product, named the kit
and panel. Thus, the Jordan facility was chosen to assemble
the product because it was more convenient for the customer.
When Ernst and Grassle decided to recall an employee at the
end of November, Grassle instructed Gerald Feickert, general
manager, to call employees in opposite order of the layoff.
According to Feickert the employees turned him down untilhe reached employee Olivia McDonald. After an employeeturned Feickert down, he asked if she wished to remain on
the recall list. The employees wished to remain on the list.
Contrary to the complaint, Feickert and Grassle testified that
no employee was fired or removed from the employee list.
According to Respondent the employees are still in layoff
status except for McDonald, who is currently working full
time for Respondent.Grassle testified that during late 1992 and early 1993, fouremployees separately told him that a majority of the employ-ees did not want union representation. In considering whether
the Union represented a majority the employees, Grassle
gave no consideration to the fact that the laid-off employees
were still part of the bargaining unit. Grassle testified that
the four employees told him that a majority of the then cur-
rent employees did not want union representation.III. ANALYSISANDCONCLUSIONS
A. The Alleged 8(a)(3) ViolationsIn Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the
Board announced the following causation test in all cases al-
leging violations of Section 8(a)(3) or violations of Section
8(a)(1) turning on employer motivation. First, the General
Counsel must make a prima facie showing sufficient to sup-
port the inference that protected conduct was a ``motivating
factor'' in the employer's decision. Upon such a showing,
the burden shifts to the employer to demonstrate that the
same action would have taken place even in the absence of
the protected conduct. The United States Supreme Court ap-
proved and adopted the Board's Wright Line test in NLRBv. Transportation Corp., 462 U.S. 393, 399±403 (1983).Here, I find that the General Counsel has made a primafacie case that the elimination of the second shift and the
layoff of the part-time employees was motivated by a desire
to eliminate union supporters from the bargaining unit. Su-
pervisor Lena Cox told employees that Respondent would
lay off employees until all the union people were gone. She
further stated that Respondent would reopen with all new
employees and that work was being shipped to the Jordan fa-
cility because employees had chosen union representation.
Such threats provide ample evidence to support the General
Counsel's prima facie case of unlawful motivation.However, I find that Respondent has shown that the lay-offs were economically motivated and would have taken
place even in the absence of the union activities. The record
evidence establishes that Respondent was faced with a seri-
ous cash-flow problem. Roger Ernst withdrew funds from his
personal savings in order to meet Respondent's payroll. It is
clear that a reduction of payroll costs was necessary. Sales
were down and there were no indications that an increase in
orders was imminent. In fact, additional cost-cutting meas-
ures were necessary and Respondent reduced the workweek
for production employees from 40 to 32 hours per week.
Again, further measures were necessary. Respondent laid off
eight employees 2 weeks later. The work allegedly trans-
ferred to the Jordan facility did not materialize until at least
3 months later. As shown above the threats by Cox support
the prima facie case. However, balanced against those threats
are the fact that Cox was a low level supervisor who was
in no way involved in the decision-making which led to the 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
personnel actions at issue herein. Thus, I find that the elimi-nation of the second shift and the layoff of the part-time em-
ployees, the reduction of the workweek, and the May layoff
of employees were economically motivated and would have
taken place absent any union activities. The issues concern-
ing the alleged refusal to bargain over these economic deci-
sions and their effects will be addressed separately, infra at
pages 11±12.The General Counsel alleges that Respondent unlawfullytransferred work to its Jordan facility for antiunion reasons.
To make a prima facie case, General Counsel must establish
that a transfer of work did occur. For the reasons expressed
below I find that General Counsel has failed to establish that
any work was transferred to the Jordan facility or that the
shipment of parts and inventory to the Jordan facility was not
in the normal course of business operations.In the spring of 1992, Respondent's Jordan facility wasunable to assemble any products which involved the dis-
charge of waste water. That restriction was lifted and the fa-
cility again began production. This increase in production re-
quired increased shipments from the shared inventory located
in Aberdeen. Further, Thermo King developed a new product
which required production in Jordan. The customer's engi-
neers needed to monitor the production process. Thus, the
Jordan facility was chosen to assemble the product because
it was more convenient for the customer. I find that these
two factors explain the increase in production at the Jordan
facility and the consequent increase in the shipment of parts
and inventory from the Aberdeen to the Jordan facility.As noted above, the General Counsel alleges that LindaShuff was discharged because of her union activities. The
evidence establishes that Shuff was laid off in May 1992
along with seven other employees. Shuff's position as prod-
uct tester was eliminated because the customer required test-
ing to be done by certified technicians. Testing at the Jordan
facility was also done by certified technicians. I am per-
suaded by the evidence that the elimination of the product
tester job was done for legitimate business reasons. The
question remains as to whether Respondent laid off Shuff
rather than transferring her because of her union activities.Shuff was active in the Union and her activities wereknown to Respondent. There is no specific evidence of ani-
mus towards Shuff but the threats uttered by Supervisor Lena
Cox establish general union animus. However, Shuff's ability
to perform production work is at issue. Respondent's records
showed very little in the way of cross-training. Further, while
Shuff had worked in various jobs in the facility, her experi-
ence in production was outdated. Shuff worked on the as-
sembly line prior to the current practice of using blueprints.
At trial, it was apparent that Shuff could not adequately read
a blueprint used on Respondent's assembly line. Respondent
made a business decision to retain a cross-trained employee
over Shuff who would have required training. Cross-training
appears to be a valid consideration when an employer is
downsizing to cut labor costs. I will not substitute my judg-
ment for that of Respondent. Accordingly, I find that Re-
spondent did not discharge or lay off Shuff in violation of
the Act.The complaint alleges that Respondent discharged its laid-off employees in December 1992. The evidence shows that
Respondent through Gerald Feickert questioned the employ-
ees as to whether they wished to remain on the recall list.However, no employee was removed from the list. All of thelaid-off employees are still considered to be laid off by the
Respondent. I find insufficient evidence to establish that any
of the laid-off employees were discharged or that their status
changed in any way after December 1992.B. The Table Bargaining AllegationsSection 8(d) of the Act requires the parties ``to meet atreasonable times and confer in good faith with respect to
... the negotiation of an agreement.'' Mere willingness to

talk does not constitute a willingness to bargain collectively.
In such a case the question is whether it is to be inferred
from the totality of the employer's conduct that it went
through the motions of negotiations as an elaborate pretense
with no sincere desire to reach an agreement if possible, or
that it bargained in good faith but was unable to arrive at
an acceptable agreement with the union. NLRB v. Reed &Prince Mfg. Co., 205 F.2d 131, 134 (1st Cir. 1953), cert. de-nied 346 U.S. 887 (1953). Bad faith is prohibited though
done with sophistication and finesse. Consequently, to sit at
a bargaining table, or to sit almost forever, or to make con-
cessions here and there, could be the very means by which
to conceal a purposeful strategy to make bargaining futile or
fail. NLRB v. Herman Sausage Co., 275 F.2d 229, 232 (5thCir. 1960).In Atlanta Hilton & Tower, 271 NLRB 1600, 1603 (1984),the Board set forth the following criteria for determining
whether an employer was engaged in mere surface bargain-
ing:Such conduct includes delaying tactics, unreasonablebargaining demands, unilateral changes in mandatory
subjects of bargaining, efforts to bypass the union, fail-
ure to designate an agent with sufficient bargaining au-
thority, withdrawal of already agreed-upon provisions
and arbitrary scheduling of meetings. [Footnotes omit-
ted.]The evidence shows that after the Union filed its firstcharge on April 6, 1992, Maloney refused to bargain until
the charge was withdrawn. That charge was withdrawn and
bargaining began again. On June 5, Maloney again refused
to bargain while a charge was pending. This time bargaining
was suspended until October. Thereafter on October 8, 1992,
Maloney stated that he would talk but make no agreements
or spend any money. In spite of this statement, Respondent
continued to negotiate and reached tentative agreements with
the Union. As noted above, Section 8(d) requires both parties
to meet at reasonable times and confer in good faith with re-
spect to wages hours, and terms of employment. That obliga-
tion is independent of any pending unfair labor practice
charge. Thus, I find that Maloney's refusal to bargain while
a charge was pending was a per se violation of Section
8(a)(5).The parties met on 22 occasions in bargaining for an ini-tial agreement for a business which had no previous labor or-
ganization or labor agreement. Experience tells us that it gen-
erally takes longer to negotiate an initial agreement. The
General Counsel has not established that Respondent en-
gaged in bargaining with no intent on reaching agreement. In
the instant case, the record clearly does not support a finding
that Respondent engaged in delaying tactics or failed to dis- 89RBE ELECTRONICS OF S.D.play the degree of diligence that performance of its bargain-ing obligations required. Rather, Respondent bargained and
negotiated with the Union and reached tentative agreement
on 27 of the Union's proposals. In my view, Respondent's
refusal to negotiate in the face of a pending charge does not
establish a bad-faith motive. That refusal to bargain appeared
to be based on a mistake of law rather than an intent to vio-
late the Act. While a per se violation of the law, I do not
find the refusal to bargain between June and October estab-
lishes that Maloney's purpose was to delay and frustrate the
collective-bargaining process or to evade reaching an agree-
ment.The evidence does not support the General Counsel's con-tention that Respondent unduly delayed meetings, canceled
meetings, and wasted time discussing irrelevant matters. Ex-
cept for the period when Respondent unlawfully refused to
meet while charges were pending, Respondent was willing to
meet at reasonable times and places. Over a period of a year
a few cancellations or delays were necessary. Respondent al-
ways arranged for a mutually agreeable postponement. The
evidence only revealed one occasion when negotiation time
was wasted discussing the company picnic. The lead nego-
tiators for both sides avoided this controversy and com-
menced negotiations as soon as the discussion was over. This
brief interlude, engaged in by participants from both sides,
does not taint the approximately 8 months of good-faith ne-
gotiations.The credible evidence establishes that while arguingagainst a second wage tier for leadpersons, Respondent ar-gued that its leadpersons were not actually performing lead
functions. There was no evidence that Respondent sought to
exclude any employees from the certified bargaining unit.Accordingly, I find that Respondent violated Section8(a)(5) of the Act when it failed and refused to bargain with
the Union while unfair labor practices were pending before
the Board. I find insufficient evidence to support the allega-
tions that Respondent's 8 months of bargaining at the table
were engaged in with the intent of frustrating agreement.C. The Layoffs and Reduction in the WorkweekAs discussed above, for economic reasons Respondenteliminated its second shift and laid off its part-time workers,
reduced its workweek, and laid off eight full-time employees.
The General Counsel contends that Respondent violated Sec-
tion 8(a)(5) by failing to give the Union notice and an oppor-
tunity to bargain over such changes.Section 8(a)(5) requires an employer, after reaching a deci-sion concerning a mandatory subject, to delay implementa-
tion until after it has consulted with the bargaining represent-
ative, but does not require that the employer delay the deci-
sion-making process itself. Mercy Hospital of Buffalo, 311NLRB 869 (1993); Haddon Craftsmen, 300 NLRB 789(1990); Lange Co., 222 NLRB 558 (1976). When an em-ployer notifies a union of proposed changes in terms and
conditions of employment, it is incumbent upon the union to
act with due diligence in requesting bargaining. HaddonCraftsmen, supra; Jim Walter Resources, 289 NLRB 1441(1988).In the instant case, Respondent notified the Union onMarch 18 that it intended to cut labor costs by eliminating
its second shift and laying off its part-time employees. How-
ever, the Union made no request to bargain over this deci-sion or the effects of this decision. The General Counsel andthe Union argue that the decision had been made and that
a request for bargaining would have been futile. However,
there is no objective evidence to support that contention. At
the time of Respondent's announcement, the decision was
still executory. It appears bargaining would have been pos-
sible regarding the number of employees to be laid off and
the selection of such employees. Further the timing and im-
plementation of the decision could have been the subject of
bargaining. Finally, the effects of the decision were open to
bargaining. I can find no violation because the Union made
no attempt to bargain and, therefore, there was no test of Re-
spondent's willingness or reluctance to bargain. Similarly, I
find that there was no demand to bargain about the reduced
workweek. Respondent through Maloney gave notice that if
the savings generated by the layoffs of the part-timers were
insufficient, Respondent would reduce the workweek. The
Union made no request to bargain and offered no alter-
natives. Nor did the Union seek to bargain about the effects
of the shortened workweek. It was incumbent on the Union
to request bargaining over these changes.On April 28, Respondent gave notice to the Union of itsintended layoff of some full-time employees. Wallworth stat-
ed that unless layoffs were based on strict seniority the
Union was not interested in discussing layoff criteria. Here,
Respondent not only gave notice of the intended layoffs but
sought union bargaining over the procedure to be utilized.
Again, the Union took no action. Finally, in November, Re-
spondent notified the Union of an intended recall of laid-off
employees. The Union made no request to bargain over the
recall, the number of employees or the order of recall. Thus,
there is insufficient evidence to support a finding that Re-spondent acted in bad faith.In sum, I find that the General Counsel has failed to estab-lish that Respondent eliminated its second shift, shortened its
workweek, laid off employees, and recalled employees with-
out affording the Union notice and an opportunity to bargain
over such changes in terms and conditions of employment.D. Withdrawal of RecognitionA newly certified union enjoys a presumption of majoritystatus for a period of 1 year following the certification.
Brooks v. NLRB, 348 U.S. 96 (1945). ``The underlying pur-pose of this statute is industrial peace. To allow employers
to rely on employees' rights in refusing to bargain with the
formally designated union is not conducive to that end; it is
inimical to it.'' Id. at 103.Grassle testified that during late 1992 and early 1993, fouremployees separately told him that a majority of the employ-
ees did not want union representation. One defect in this de-
fense is that Respondent questioned the Union's majority and
refused to bargain during the certification year. Second, the
fact that 4 employees out of approximately 30 employees
state that the Union does not represent a majority does not
amount to objective considerations of a reasonable doubt of
majority status. The comments of employees about the union
sentiments of other employees are not persuasive. Otherwise,
``a few antiunion employees could provide the basis for
withdrawal of recognition when, in fact, there is actually an
insufficient basis for doubting the Union's continued major-
ity.'' Golden State Habilitation Convalescent Center, 224NLRB 1618, 1619±1620 (1976). Third, in considering wheth- 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4All motions inconsistent with this recommended Order are here-by denied. In the event no exceptions are filed as provided by Sec.
102.46 of the Board's Rules and Regulations, the findings, conclu-
sions, and recommended Order shall, as provided in Sec. 102.48 of
the Rules, be adopted by the Board and all objections to them shall
be deemed waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''er the Union represented a majority the employees, Grassleand the complaining employees spoke in terms of the current
employees and gave no consideration to the fact that the laid-
off employees were still part of the bargaining unit. Thus,
Respondent has not established that the allegedly dissatisfied
employees would have constituted a majority of the unit em-
ployees. Finally as shown above, the question of representa-
tive status was not raised in a context free from unfair labor
practices. The question of majority status was raised after
Respondent had unlawfully refused to bargain with the
Union for a 4-month period while charges were pending be-
fore the Board.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to meet and confer in good faith with re-spect to the negotiation of an agreement with the Union
while an unfair labor practice charge was pending, Respond-
ent engaged in unfair labor practices within the meaning of
Section 8(a)(5) and (1) of the Act.4. By withdrawing recognition from the Union during thecertification year and by refusing to meet and confer with the
Union as the exclusive collective-bargaining agent of its pro-
duction and maintenance employees, Respondent has en-
gaged in unfair labor practices within the meaning of Section
8(a)(5) and (1).5. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.6. Except as found above, Respondent has not violated theAct as alleged in the complaint.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that Respondent be ordered to
cease and desist therefrom and take certain affirmative action
necessary to effectuate the purposes of the Act.Because the evidence shows that Respondent refused tobargain on two occasions because the Union had filed unfair
labor practice charges and had unlawfully questioned the
Union's majority status, I shall recommend that the certifi-
cation year be extended through 5 months after Respondent
commences to bargain. See generally Mar-Jac Poultry Co.,136 NLRB 785 (1962). Contrary to the argument of the Gen-
eral Counsel, I find no reason to extend the remedy to RBE
Electronics, Inc. (the Minnesota corporation).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, RBE Electronics of S.D., Inc., Aberdeen,South Dakota, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain collectively with District LodgeNo. 5, International Association of Machinists and Aerospace
Workers, AFL±CIO.(b) In any like or related manner violating Section 8(a)(5)and (1) of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Bargain in good faith, on request, with the Union asthe exclusive bargaining representative of all the employees
in the appropriate unit.(b) Regard the Union as exclusive agent as if the initialcertification year has been extended for an additional 5
months from the commencement of bargaining pursuant to
this Order.(c) Post at its offices and facilities in Aberdeen, South Da-kota, copies of the attached notice marked ``Appendix.''5Copies of the notice, on forms provided by the Regional Di-
rector for Region 18, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain in good faith with DistrictLodge No. 5, International Association of Machinists and
Aerospace Workers, AFL±CIO.WEWILLNOT
in any like or related manner violate Sec-tion 8(a)(5) and (1) of the Act.WEWILL
bargain, on request, with the Union as the exclu-sive bargaining representative of our employees in the appro-
priate unit shown below.WEWILL
bargain with the Union as if the certificationyear has been extended for an additional 5 months from the
commencement of bargaining.The appropriate bargaining unit is: 91RBE ELECTRONICS OF S.D.All full-time and regular part-time production andmaintenance employees employed by Respondent at itsAberdeen, South Dakota, facility; but excluding all of-
fice clerical and professional employees, casual and on-call employees, guards and supervisors as defined in theAct, as amended.RBE ELECTRONICSOF
S.D., INC.